Citation Nr: 1410033	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-31 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to May 2000 and from October 2001 to September 2003.  The Veteran also had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from January 1999 to January 2004 with the Army National Guard, both before and after his periods of active duty.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in April 2009.  The RO issued a Statement of the Case (SOC) in July 2010.  In August 2010, a statement by the Veteran was accepted as his Substantive Appeal, in lieu of VA Form 9.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, a complete copy of the Veteran's service treatment records (STRs) is not of record, nor is a Formal Finding of Unavailability of record.  The claims file contains treatment records from the Veteran's Reserve and active duty periods.  Additionally, the Veteran's Army National Guard entrance examination from January 1999 is of record.  However, the claims file does not contain the Veteran's entrance and exit examinations from his periods of active duty.  The RO made a Formal Finding of Unavailability in February 2010 regarding the unavailability of in-service treatment records dated from October 2001 to December 2001.  However, no such Formal Finding of Unavailability was made by the RO regarding the entrance and exit examinations.  Based on these circumstances, the Board finds that another attempt must be made to ensure that VA has a complete copy of the Veteran's STRs for both of his periods of active duty service.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Second, in January 2008, the Veteran submitted a VA 21-4142 Form, in which he requested that the RO obtain his treatment records from the VA Medical Center (VAMC) in El Paso, Texas, dated since 2007.  These records are not currently in the claims file, and attempts by the RO to obtain these records have not been made.  Upon remand, these VA records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.  

Finally, a VA addendum medical opinion is needed for the bilateral hearing loss claim.  The Veteran was afforded a VA audiological examination and medical opinion in June 2010.  At the examination, the Veteran's speech recognition scores were 88 percent in each ear.  Thus, the Veteran has a current bilateral hearing loss for purposes of establishing service connection under the VA regulations.  38 C.F.R. § 3.385 (2013).  Following a review of the claims file, the VA examiner pointed out that the Veteran had in-service noise exposure and no post-service occupational or recreational exposure, but then provided no further discussion of these points.  The VA examiner provided a negative nexus opinion based on the fact that the Veteran had normal hearing at his Reserves audiograms (prior to entering his active duty).  The examiner also stated that the Veteran's discrimination scores "may be due to poor attention and/or lack of concentration."  The examiner did not discuss the Veteran's Military Occupational Specialty (MOS) of Security Forces Journeyman, which the Veteran alleges caused his bilateral hearing loss, and did not discuss why the Veteran's in-service noise exposure did not cause his current bilateral hearing loss.  The Board finds the examiner's rationale to be inadequate.  Thus, the Board finds that the bilateral hearing loss claim must be remanded for a VA addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Request all STRs from the National Personnel Records Center (NPRC) or from any other source deemed appropriate, to include the Veteran's entrance and exit examinations for his two periods of active duty.  Associate all such records with the Veteran's claim folder.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be complied with.

2.  Obtain all pertinent VA outpatient treatment records from the El Paso, Texas, VAMC since September 2003 (the Veteran's active duty discharge).  Ensure that the Veteran has not been recently treated by any other local VAMCs.  If no records are associated with the claims file, a written determination should be included in the claims file.

3.  Ask the June 2010 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination and opinion regarding the etiology of his currently diagnosed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion.  All pertinent symptomatology and findings must be reported in detail.

The examiner must render an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any degree of the Veteran's current hearing loss disability is related to his noise exposure in service.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the cause of his bilateral hearing loss, to include his arguments of in-service noise exposure from his MOS of Security Forces Journeyman, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


